179 S.W.3d 770 (2005)
Janet JOHNSON, Appellant,
v.
DALLAS HOUSING AUTHORITY, Appellee.
No. 05-05-00831-CV.
Court of Appeals of Texas, Dallas.
December 1, 2005.
Janet Johnson, Dallas, pro se.
Michele Tapia, Dallas, for appellee.
Before Chief Justice THOMAS and Justices LANG-MIERS and MAZZANT.

OPINION
PER CURIAM.
A review of this appeal shows that appellant filed her brief on July 14, 2005. By letter dated July 22, 2005, this Court notified appellant that her brief was deficient in that it did not comply with Texas Rule of Appellate Procedure 38.1, subsections (a)-(j). The letter instructed appellant to file an original and seven copies of an amended brief correcting the deficiencies within ten days.
By letter dated September 1, 2005, we notified appellant that we had not received the amended brief. The Court instructed appellant to file an amended brief by September 12, 2005 and warned that her failure to do so could result in dismissal of the appeal.
As of this date, appellant has not filed an amended brief nor has she provided the Court with any explanation for her failure to do so. Therefore, on the Court's own motion, we STRIKE as deficient appellant's July 14, 2005 brief. As there is no appellant's brief in this appeal, we DISMISS the appeal. See Tex.R.App. P. 38.8, 38.9 & 42.3.